DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Status
Applicant’s response received June 23, 2022 including election of Group I (Figs. 1.1-1.9) with traverse, amendment to the Specification and claim is acknowledged.  
In response to the restriction requirement applicant argues that Groups I and II should remain in the same application because they have overall appearances that are basically the same and are not patentably distinct.  Applicant also argues that both groups contain the same inventive concept – “the body between the stock/grip and barrel/forearm of which there is no patentable distinction between the groups…The addition of the elements in Group I would not create a visual or patentable distinction as it would be understood that Group II would also require the additional elements of Group I to form a functional gun…”  Applicant further argues that Group II would be obvious over Group I and alone the groups would face an obviousness-type double patenting rejection.
The following compares Groups I and II with the claimed subject matter highlighted in grey:

    PNG
    media_image1.png
    301
    842
    media_image1.png
    Greyscale


The overall appearance of each group is not basically the same and is not patentably indistinct.  In Group I applicant is claiming a shotgun in its entirety, whereas in Group II applicant is claiming a small portion of a shotgun.  Group I is not obvious over Group II nor is Group II obvious over Group I.  

The restriction requirement maintained in this application is or has been made final.  Applicant must cancel Group II directed to the design(s) nonelected with traverse in the reply filed on June 23, 2022, or take other timely appropriate action (37 CFR 1.144).

Quayle Action
This application is in condition for allowance except for the following formal matters:
	
Specification/Drawings
In view of applicant’s election of Group I, drawing Figs. 2.1-2.9 and their corresponding descriptions must be canceled.  
Further, because there are no broken lines shown in Group I the statement disclaiming broken lines following the figure descriptions must also be canceled.  

Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
Prosecution on the merits is closed in accordance with the practice under Ex parte
Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Further action awaits applicant’s response.
Patentability Contact
Inquiries concerning PATENTABILITY/EXAMINATION of this application should be directed to the Examiner, Melanie Pellegrini, whose telephone number is 571-272-6028. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant should contact the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. The Examiner can normally be reached Monday through Friday from 9:00 am to 5:00 pm.  If attempts to reach the Examiner by telephone are unsuccessful, Garth Rademaker, the Examiner’s supervisor can be reached at 303-297-4274.
Contact Information
To fax an official response to this action, or to fax any other formal communication you wish to be made of record in this application use 571-273-8300. To fax informal communications to the Examiner, use 571-273-6028.  The fax number for the organization where this application or proceeding is assigned is 571-273-2579.
Information regarding Status of an Application
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Inventor Assistance Center
	The Inventors Assistance Center (IAC) provides patent information and services to the public.  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Applicants should contact the IAC concerning payment of FEES, schedule of PRINTING of Patents, RECEIPTS, and any other administrative issues.  IAC is available M-F 8:30am-5:00pm EST at 1-800-786-9199 or 703-308-4357 or for TTY 703-305-7785 for customer assistance.  


/MELANIE PELLEGRINI/Primary Examiner, Art Unit 2911